Hooker, J.
We are asked to issue a writ of mandamus to compel two adjoining counties to rebuild a bridge across a navigable stream which is the boundary line between them. This is upon the grounds — First, that it is a common-law duty; and, second, that the counties are under contract obligations with the State to do so. Whatever we may think of these two grounds as furnishing a sufficient reason for such relief as is here asked, in ordinary cases, we are of the opinion that the legislature has authorized the building of a bridge, to take the place of the former one, upon a different site, thereby authorizing the counties to allow the highway in question to remain without a bridge at the former site. See Act No. 458, *358Local Acts 1897. Since this act was passed, the boards of supervisors have been unable to agree. The Antrim county board has at all times been willing to aid in building a bridge, but upon a different site. The Kalkaska board, by its answer, admits its duty, and expresses its willingness, to join in the construction of a bridge, but only upon the old site. The relator, moving at the instance of some of the inhabitants of the vicinity, seeks to compel the erection of the bridge upon the former site. There is no more reason for our compelling Antrim county to join in building a bridge at the old place than there would be to require Kalkaska to consent to the new. It is not for us to fix a site for this bridge. The power is expressly conferred upon the two boards, and not upon us. We have no doubt that, when the necessity for a bridge becomes sufficiently urgent, the inhabitants of the vicinity will find a way to induce the boards of supervisors to take action in the premises.
The writ is denied.
The other Justices concurred.